DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants response filed on 5/01/2021 has been entered. Claims 20-31 remain pending. Claims 1-20 are canceled. 
Claim Objections
Claim 29 objected to because of the following informalities:  
Claim 29 line 1 recite “were the slot acts” should be “where the slot acts”
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0045], line 3 “a nozzle 201nozzle 201” should be “a nozzle 201”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The open and closed position configurations are already stated in its independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 8,002,757 ) in view of Hayakawa et al (US 2011/0284557, hereinafter ‘Hayakawa’),  Burnett (US 9,649,259), Brown et al (US 6,427,874, hereinafter ‘Brown’), Foster (WO 2008/144435).
Regarding claim 20, Schultz discloses a one-piece wound irrigation device, the device comprising: A flexible collapsible container (figure 1, irrigation squeeze bottle 59) for holding water (see figure 3, the irrigation squeeze bottle 59 is configured to hold fluid 56), the container having an inner compartment (inner cavity of irrigation squeeze bottle 59), an outer surface (outer surface of irrigation squeeze bottle 59), a container opening (see examiner’s annotated figure, container opening) having a diameter (a diameter of neck finish portion 30) and being positioned along the outer surface of the container, a self-standing base (see figure 1, a standing bottom base of bottle 59);

a substantially cylindrical lid (see examiner’s annotated figure 5, lid), the lid comprising;

    PNG
    media_image1.png
    756
    481
    media_image1.png
    Greyscale

a) a nozzle assembly (figure 4, nozzle 406) having an insert (figure 4, fluid discharge port 418) including an insert body (figure 4, fluid discharge port 418), a valve (figure 4 nozzle 406) a valve spray hole (figure 4, opening of nozzle 406), and the insert being positioned along a lower surface of the lid (see examiner’s annotated figure, the insert is positioned along a lower surface of the lid). 
b) an interior channel (figure 4, inner passage of nozzle 406), and substantially cylindrical guard (figure 4, splash shield) having an outer rim (see figure 4, second end 412) that extends outwardly from the container beyond the interior channel (see figure 4)
Schultz also discloses where when the lid is closed, the valve inserts (figure 4 discharge port 418) fits securely within the nozzle opening (see examiner’s annotated figure above, the valve insert 418 is positioned on the nozzle opening).
Schultz does not disclose the container having a gusset; a substantially cylindrical lid that transitions between an open position and a closed position, a slotted cylindrical guard, a hinge mechanism that couples the lid to the outer surface of the container, where when the lid is open, ambient air is in communication with the inner compartment of the container such that the inner compartment can receive water through the nozzle opening to be filled; a valve that transitions between a relaxed state and a deployed spray state, where when the valve is in the relaxed state, the valve is seated within the insert body and the valve spray hole is closed and water does not flow from the container through the valve spray hole where when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole open and water flows from the container through the valve spray hole.
Hayakawa teaches the container (figure 3, body portion 2) comprises a gusset (figure3, annular hollow portion 10 and self-standing foot 9)
Hayakawa provide a gusset (annular hollow portion 10 and self-standing foot 9) to the bottom of body portion 2 in order to support the container to be stood (‘self-standing’ foot) and also contributing to improvement in buckling strength ([0094]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Schultz to incorporate the teachings of Hayakawa and provide a gusset in order to support the container.
The device of Schultz, modified by Hayakawa is silent as to a substantially cylindrical lid that transitions between an open position and a closed position, a slotted cylindrical guard, a hinge mechanism that couples the lid to the outer surface of the container, where when the lid is open, ambient air is in communication with the inner compartment of the container such that the inner compartment can receive water through the nozzle opening to be filled; a valve that transitions between a relaxed state and a deployed spray state, where when the valve is in the relaxed state, the valve is seated within the insert body and the valve spray hole is closed and water does not flow from the container through the valve spray hole where when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole open and water flows from the container through the valve spray hole.
Burnett teaches a nozzle (figure 2a-b, lower portion 32 of ring 21) and a lid (figure 2a-b upper portion 31 of ring 21) and the cylindrical lid that transitions between an open position (figure 2b) and a closed potion (figure 2a), 
Burnett further teaches when the lid is open, ambient air is in communication with the inner compartment of the container such that the inner compartment can receive water through the nozzle opening to be filled (In open position, provide an access to and through the mouth of the bottle and to the interior of the bottle (col. 3 lines 26-27).
Burnett provides a lid that transitions between an open and a closed positon in order to provide an access to and through the mouth of the bottle and to the interior of the bottle (col. 3 lines 26-27), and therefore providing access to an interior of the bottle for easy pouring, mixing, cleaning, and other such activities (col 2 lines 40-44) Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schultz, modified by Hayakawa, to incorporate the teachings of Burnett and provide a lid that transitions between an open position and a closed position.
Burnett further teaches a hinge mechanism (figure 1, hinge 33) that couples the lid to the outer surface of the container (figure 1, upper portion 31) to the nozzle (figure 1, lower potion 32).
Burnett provides a hinge to the device in order to provide pivotal movement of the upper portion between an open position and a closed position (col 3 lines 12-15). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of Schultz, modified by Hayakawa, to incorporate the teachings of Burnett and provide a hinge mechanism between the lid and the nozzle.
The device of Schultz, modified by Hayakawa and Burnett is silent as to a slotted cylindrical guard a valve that transitions between a relaxed state and a deployed spray state, where when the valve is in the relaxed state, the valve is seated within the insert body and the valve spray hole is closed and water does not flow from the container through the valve spray hole. where when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole open and water flows from the container through the valve spray hole.
Brown teaches an insert (figures 4-6, valve 3) including an insert body (figure 6, connector sleeve 7), a valve (figure 6, valve 3) that transitions between a relaxed state (figure 7 retracted position) and a deployed spray state (figure 13, extended position).
Brown further teaches when the valve is in the relaxed state, the valve is seated within the insert body and the valve spray hole is closed and water does not flow from the container through the valve spray hole (see figure 7, the valve 3 is seated within the valve body and the valve spray hole (slit 56) is also closed). Where when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole open and water flows from the container through the valve spray hole (see figure 13)
Brown provides a valve that transitions between a relaxed state and a deployed spray state and the valve spray hole closed when in the relaxed state and open when in the deployed state in order to keep the valve remain normally unexposed position and secure within the housing when not in use, without sacrificing neatness when dispensing (col. 17 lines 23-25), and also assist its user to achieve accurate flow control (col. 17 lines 10-13). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Schultz, modified by Hayakawa and Burnett, to incorporate the teachings of Brown and provide a valve that transitions between a relaxed state and a deployed spray state.
Schultz, modified by Hayakawa, Burnett, and Brown, is silent as to a cylindrical guard is slotted.
Foster teaches a cylindrical guard (figure 2, splash skirt 23) having a slot (figure 2, drain ports 27).
Foster provides the drain ports to the cylindrical guard in order to permit drainage of the cleansing fluid while maintaining bearing engagement with wound area (pg 6 lines 14-17). Therefore it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical guard of Schultz, modified by Hayakawa, Burnett, and Brown, to incorporate the teachings of Foster and provide a slotted cylindrical guard.
Regarding claim 22, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz further discloses the container holds at least 250 cubic centimeters of water (col 11 lines 49-50, squeeze bottle 59 comprises a volume of at least about 250cc).
Regarding claim 23, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz further discloses where an inward pressure exerted on the outer surface of the container to expel water is between 1 and 10 psi (col 8 line 62 – col 9 line 1, where irrigation pressures of 4 psi are generated through the at least one fluid discharge port, and where irrigation pressures of 7 psi are generated through the at least one fluid discharge port).
Regarding claim 24 and 25, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz further discloses, where the inner compartment of the container is filled with water (col 11 lines 45-47, irrigation squeeze bottle 59 comprises a standard high volume plastic squeeze bottle of sterile fluid).
Schultz further discloses where the inner compartment of the container is empty (col 12 lines 3-4, the container is configured to expel the fluid out by squeezing the container, therefore, the container would be empty when all the fluid is expelled out ).
Regarding claims 26 and 27, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz does not disclose the lid is open or closed.
Burnett teaches the lid (upper portion 31) that transitions between an open position (figure 2b) and a closed potion (figure 2a),
Burnett provides a lid that transitions between an open and a closed positon in order to provide an access to and through the mouth of the bottle and to the interior of the bottle (col. 3 lines 26-27), and therefore providing access to an interior of the bottle for easy pouring, mixing, cleaning, and other such activities (col 2 lines 40-44) Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster, to incorporate the teachings of Burnett and provide a lid that transitions between an open position and a closed position.
Regarding claim 28, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz does not disclose where the lid is closed, the insert body is frictionally engaged with a rim of the nozzle opening such that a fluid tight seal is formed between the rim of the nozzle opening and the inset body.
Burnett teaches where the lid (figure 3a upper portion 31) is closed (figure 3a), the insert body (figure 3a nipple 12) is frictionally engaged with a rim of the nozzle opening (figure 3b, top surface 51 of the boss 50 of lower portion 32) such that a fluid tight seal is formed between the rim of the nozzle opening and the insert body (col 5 lines 9-15, when the upper portion 31 is closed position thereof, the top surface 51 of the boss 50 on the lower portion 32 presses the lip 82 of the nipple 12 into the underside 73 of the top 62 of the upper portion 31, compressing the lip 82 between the underside 73 and the top 51, so as to seal the nipple 12).
Burnett configures the insert body is frictionally engaged with a rim of the nozzle opening such that a fluid tight seal is formed between the rim of the nozzle opening and the insert body in order to prevents the intrusion of liquids into and through the sealing engagement assembly and preventing the loss of liquids out of and through the sealing engagement (col. 5 lines 15-19). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster, to incorporate the teachings of Burnett and provide a fluid tight seal between the rim of nozzle opening and the insert body when the lid is closed.
Regarding claim 29, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz does not disclose the slot acts as a relief passage to dispose fluid and/or debris from a cavity of a wound.
Foster teaches the slot (figure 1 drain port 27) acts as a relief passage to dispose fluid and/or debris from a cavity of a wound (pg 6 lines 14-17, permit drainage of the cleansing fluid while maintaining bearing engagement with wound area)
Foster provides the drain ports to the cylindrical guard in order to permit drainage of the cleansing fluid while maintaining bearing engagement with wound area (pg 6 lines 14-17). Therefore it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical guard of Schultz, modified by Hayakawa, Burnett, and Brown, to incorporate the teachings of Foster and provide a slotted cylindrical guard.
Regarding claim 30, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz further discloses the device includes only one valve spray hole (see figure 4).
Regarding claim 31, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz further discloses the slotted guard (figure 4, splash guard 400) is not removable from the device (see figure 4, the splash guard is integrally formed along the body 401)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Hayakawa, Burnett, Brown, Foster, and Lee (US 2004/0004082).
Regarding claim 21, the device of Schultz, modified by Hayakawa, Burnett, Brown, and Foster teaches the device according to Claim 20.
Schultz further discloses the container is collapsible (squeeze bottle 59), however, does not explicitly teaches the container can be flattened in a flat configuration such that a plurality of containers can be stacked on each other.
Lee teaches the container (figure 1, main body 100) can be flattened (abstract, liquid container which can be folded to be flat at its both sides) in a flat configuration such that a plurality of containers can be stacked on each other.
Lee configures the container can be flattened in order to reduce the space occupied by the container, thereby reducing the packaging costs and transportation costs (abstract). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Schultz, modified by Hayakawa, Brown, Foster, and Burnett and configures the container can be flattened.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landau et al (US 2005/0124946) teaches a wound irrigation device with nozzle assembly except for open/closed configuration and slot.
Berke (US 7,621,897) teaches a fluid applicator with nozzle assembly except for open/closed configuration and slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         /KAI H WENG/Examiner, Art Unit 3781